DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4-9,11-16,19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub No. 20040057286).


 	With respect to claim 1, Chen et al discloses a stacked structure (Fig.4H) including: a first polysilicon layer (37 second from left,Fig.4H) disposed over a substrate (52,Fig.4H); a first dielectric layer (42,Fig.4H) disposed over the first polysilicon layer; and a second polysilicon layer (38,Fig.4H) disposed over the first dielectric layer; a plurality of sidewall spacer layers (47 left and right,Fig.4H) disposed on opposing sides of the stacked structure (Fig.4H), wherein an outermost sidewall spacer layer is inclined along a side of the stacked structure with respect to a normal line to a surface of the substrate (inclined towards the stack, Fig.4H); and a third polysilicon layer (43 right, Fig.4H) disposed over an oxide layer (53,Fig.4H) and on the opposing sides of the stacked structure, wherein the third polysilicon layer disposed over the oxide layer is in contact with the outermost sidewall spacer layer (Fig.4H), and an upper surface of the third polysilicon layer and the outermost sidewall spacer layer form an angle 01 (Fig.4H) at a contact point of the upper surface of the third polysilicon layer and the outermost sidewall spacer layer (Fig.4H). However, Chen et al does not explicitly disclose where 90° < 01 < 115° measured from the upper surface of the third polysilicon layer. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen et al such that top surface of 43 at contact point with 47 is higher than other portions of top surface of 43, in order to be able to increase the coupling of erase gate and control gate, thereby increase the efficiency and performance of the device, while be able to fabricate the device quicker, by not wasting too much time masking the device in order to have a flat top surface for the erase gate. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 2, Chen et al discloses wherein the plurality of sidewall spacer layers include an inner sidewall spacer layer and the outermost sidewall spacer layer (Para 31), the inner sidewall spacer layers and outermost sidewall spacer layer are formed on opposing sides of the first polysilicon layer and the second polysilicon layer (the portion of the composite next to the wall is the inner sidewall, para 31, and the one further away is outer para 31).

 	With respect to claim 3,Chen et al does not explicitly disclose wherein the inner sidewall spacer layer has a three layer structure including at least one silicon nitride layer and at least one silicon oxide layer. allow

 	With respect to claim 4, Chen et al discloses further comprising a cap insulating layer disposed over the second polysilicon layer (the cap portion is the top portion of 47,Fig.4H).

 	With respect to claim 5, Chen et al discloses wherein the cap insulating layer has a three layer structure (ONO,para 31). However, Chen et al does not explicitly disclose including at least one silicon nitride layer and at least one silicon oxide layer. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen et al such that oxide layer is silicon oxide and nitride layer is silicon nitride, because theses films are common in the industry and can be easily produced.

 	With respect to claim 6, Chen et al does not explicitly disclose wherein the upper surface of the third polysilicon layer is located higher than an upper surface of the second polysilicon layer with respect to the substrate. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen et al such that the third polysilicon layer is located higher than the second polysilicon layer in order to make a better contact to the third polysilicon layer. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


 	With respect to claim 7, Chen et al discloses further comprising a second dielectric layer (bottom portion 54,Fig.4H) disposed between the first polysilicon layer and the substrate.

 	With respect to claim 8, Chen et al discloses  a stacked structure (Fig.4H) including: a first polysilicon layer (37,Fig.4H) disposed over a substrate (52,Fig.4H); a first dielectric layer (42,Fig.4H) disposed over the first polysilicon layer; and a second polysilicon layer (38,Fig.4H) disposed over the first dielectric layer; a plurality of sidewall spacer layers (47 left and right,Fig.4H) disposed on opposing sides of the stacked structure; and a third polysilicon layer (43,Fig.4H) disposed over an oxide layer (53,Fig.4H) and on the opposing sides of the stacked structure, wherein an outermost sidewall spacer layer is inclined along a side of the stacked structure with respect to a normal line to a surface of the substrate (upper corner of the left and right 47,Fig.4H). However, Chen et al does not explicitly disclose making an angle 02 between the outermost spacer layer and the normal line, wherein 0° < 02 < 15° measured from the normal line. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen et al such that top surface of 43 and 44 at contact point with 47 is higher than other portions of top surface of 44 and 43, in order to be able to increase the coupling of erase gate and select gate with the control gate, thereby increase the efficiency and performance of the device, while be able to fabricate the device quicker, by not wasting too much time masking the device in order to have a flat top surface for the erase gate and the select gate. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 9, Chen et al discloses, wherein the plurality of sidewall spacer layers include an inner sidewall spacer layer (ONO, para 31 the first oxide layer next to the stack) and the outermost sidewall spacer layer (the second oxide layer, para 31), the inner sidewall spacer layers and outermost sidewall spacer layer are formed on opposing sides of the first polysilicon layer and the second polysilicon layer (Para 31).

	With respect to claim 11, Chen et al discloses further comprising a cap insulating layer (top portion of 47,Fig.4H) disposed over the second polysilicon layer.

 	With respect to claim 12, Chen et al disclsoes wherein the cap insulating layer has a three layer structure including at least one silicon nitride layer and at least one silicon oxide layer (Para 31).

 	With respect to claim 13, Chen et al does not explicitly disclose wherein the upper surface of the third polysilicon layer is located higher than an upper surface of the second polysilicon layer with respect to the substrate. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen et al such that the third polysilicon layer is located higher than the second polysilicon layer in order to make a better contact to the third polysilicon layer. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


 	With respect to claim 14, Chen et al discloses further comprising a second dielectric layer disposed between the first polysilicon layer and the substrate (40 or 54,Fig.4H).

 	With respect to claim 15, Chen et al discloses  forming a first polysilicon layer (59,Fig.4B) over a substrate (52,Fig.4B);  forming a first dielectric layer (61,Fig.4B) over the first polysilicon layer; forming a second polysilicon layer (62,Fig.4A) over the first dielectric layer; patterning the first polysilicon layer, the first dielectric layer, and the second polysilicon layer to form spaced-apart first and second stack structures (Fig.4D); forming sidewall spacer layers (47,Fig.4D) on opposing sides of the first and second stacked structures; forming a third polysilicon layer (43,Fig.4H) over and between the first and second stacked structures ;
removing an upper portion of the third polysilicon layer so that the first and second stack structures protrude from the third polysilicon layer (Para 51), wherein an upper surface of third polysilicon layer between the first and second stack structures and the sidewall spacer layers in contact with the third polysilicon layer form an angle 01 (Fig.4H) at a contact point of the upper surface of the third polysilicon layer and the sidewall spacer layers (Fig.4H). However, Chen et al does not disclose where 90° < 01 < 115° measured from the upper surface of the third polysilicon layer. However, Chen et al does not explicitly disclose where 90° < 01 < 115° measured from the upper surface of the third polysilicon layer. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen et al such that top surface of 43 at contact point with 47 is higher than other portions of top surface of 43, in order to be able to increase the coupling of erase gate and control gate, thereby increase the efficiency and performance of the device, while be able to fabricate the device quicker, by not wasting too much time masking the device in order to have a flat top surface for the erase gate. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen et al such that the third polysilicon layer is formed over the stack structures, in order to create better top surface profile.

 	With respect to claim 16, Chen et al does not explicitly disclose the forming the sidewall spacer layers include: forming a first sidewall spacer layer; and forming a second sidewall spacer layer over the first sidewall spacer layer. However, it does disclose that that sidewall spacer is formed from composite material (Para 31). On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen et al such that silicon oxide and silicon nitride layers are formed first, and the second sidewall is formed next, in order to create tunneling effect between third and second polysilicon layers.


 	With respect to claim 19, Chen et al discloses further comprising forming a cap insulating layer over the second polysilicon layer (top portion of 47,Fig.4H).

 	With respect to claim 20, Chen et al discloses wherein the cap insulating layer includes a three layer structure including at least one silicond nitride layer and at least one silicon oxide layer (Para 31).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16,18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10978463. Although the claims at issue are not identical, they are not patentably distinct from each other because they are almost identical with exception to minor changes.


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895